Citation Nr: 0421951	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  91-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to a total 
rating for compensation based upon individual 
unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board is aware that this case has been remanded numerous 
times for additional development and adjudicative action.  In 
the most recent remand, issued in October 2003, the Board 
requested the veteran be notified of the evidence necessary 
to substantiate his claim for a total rating for compensation 
based upon individual unemployability in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
stated, "The required notice to the appellant should include 
a statement as to the information and evidence necessary to 
substantiate the claim and should indicate which portion of 
any such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant."  (Emphasis added.)  

A March 2004 VCAA letter was issued; however, it provided the 
veteran with the evidence necessary to establish a claim for 
service connection.  The evidence necessary to establish a 
claim for service connection is not the same evidence 
necessary to establish the currently presented claim of a 
total rating for compensation based upon individual 
unemployability.  The Board is obligated by law to ensure 
that its directives are followed, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board and the 
agency of original jurisdiction with remand directives is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board 
finds that its October 2003 remand was not complied with as 
to providing the veteran with the proper notice of the 
evidence necessary to establish his claim for entitlement to 
a total rating for compensation based upon individual 
unemployability.  The veteran's representative agrees with 
this finding, as stated in the July 2004 informal hearing 
presentation.

Additionally, in the October 2002 remand, the Board requested 
that the veteran be seen by a vocational rehabilitation 
specialist so that such person could provide VA with an 
opinion as to whether or not the veteran's service-connected 
reflex sympathetic dystrophy, with loss of use of the right 
(major) hand, precluded substantially gainful employment.  
The record reflects that the veteran failed to appear for 
three appointments with the vocational rehabilitation 
specialist.  The Board finds that the veteran should be 
notified of the provisions of 38 C.F.R. § 3.655(b), which 
state the following: 

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.

38 C.F.R. § 3.655(b) (2003) (Emphasis added.)  

The veteran is informed that a claim for a total rating for 
compensation based upon individual unemployability is a 
"claim for increase."

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
a total rating for compensation based 
upon individual unemployability and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claim.  Finally, the 
veteran should be provided with the 
provisions of 38 C.F.R. § 3.655(b).

2.  If the veteran indicates a 
willingness to meet with the vocational 
rehabilitation specialist, an appointment 
should be scheduled.

3.  Readjudicate the claim for 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


